Broyles, J.
Extraordinary motions for new trials are not favored by the courts. In passing upon such a motion the trial judge is vested with a wide discretion, and his judgment upon the motion will not be disturbed unless an abuse of discretion is clearly manifest. In this case the extraordinary motion for a new trial was based upon alleged newly discovered evidence, which, in our opinion, seems to be merely cumulative and impeaching in its character, and no abuse of discretion appears in the overruling of the motion. Judgment 'affirmed.